Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Claims 1, 10, 11, and 20 have been amended, and 
Claims 1-20 are currently pending.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Potential amendments were discussed in a phone conversation on 21 March 2021 and emails (attached) on 22 March 2021 and 23 March 2021 with Mr. Yalei Sun.  Authorization for this examiner’s amendment was via the attached email.      

Claims 1, 11, and 20 are amended with this Examiner’s Amendment, 
Claims 3, 4, 13, and 14 are cancelled with this Examiner’s Amendment, and 
Claims 1, 2, 5-12, and 15-20 are pending.

The application has been amended as follows: 
Claim 1 is amended as follows;

1.	A media information presentation method performed at a computer server having one or more processors and memory storing instructions to be executed by the one or more processors that is communicatively connected to a plurality of terminals corresponding to a plurality of users including a first user, a second user and a third user, the method comprising: 	
receiving, at the computer server, at least one media information operation message, which indicates an operation performed by the first user on a piece of advertisement, the operation comprises a commenting operation and/or interactions with an interactive control of an application client for the piece of advertisement;
generating, at the computer server, log data of the plurality of users, including determining the first user and the piece of advertisement corresponding to the at least one media information operation message, and the operation performed by the first user, the log data comprising a sequence number of the at least one media information operation message, an identifier of the first user, an identifier of the advertisement, and an identifier of the operation performed by the first user;
obtaining, at the computer server, a social relationship of a first group of users including the first user comprised in the log data to identify the second user that is a direct connection of the first user;
connections of the second user, further comprising:
determining, according to the log data, the one or more users within the first group of users comprised in the social relationship chain of the second user, an advertisement corresponding to each user of the one or more users, and a corresponding operation corresponding to the user; 
on the determined advertisement,
determining each operation performed on the advertisement and each user of the one or more users performing the operation; 
for each operation, calculating a sub weight of the operation according to a popularity coefficient of the user performing the operation in the social relationship chain of the second user; and 
calculating an operation weight of the determined advertisement according to a preset priority of the operation and the calculated sub weight of the operation; 
receiving an advertisement obtaining request from the third user at a terminal; and
when the third user is one of the second group of users, selecting at least one piece of advertisement from the operation statistical data of the third user, and pushing the at least one piece of advertisement to the terminal of the third user.

Claim 3 is cancelled.

Claim 4 is cancelled.

Claim 11 is amended as follows;

11.	A computer server that is communicatively connected to a plurality of terminals corresponding to a plurality of users including a first user, a second user and a third user, comprising: 	
one or more processors; 
memory coupled to the one or more processors; and 

receiving, at the computer server, at least one media information operation message, which indicates an operation performed by the first user on a piece of advertisement, the operation comprises a commenting operation and/or interactions with an interactive control of an application client for the piece of advertisement;
generating, at the computer server, log data of the plurality of users, including determining the first user and the piece of advertisement corresponding to the at least one media information operation message, and the operation performed by the first user, the log data comprising a sequence number of the at least one media information operation message, an identifier of the first user, an identifier of the advertisement, and an identifier of the operation performed by the first user;
obtaining, at the computer server, a social relationship of a first group of users including the first user comprised in the log data to identify the second user that is a direct 
collecting, at the computer server and from the log data associated with the first group of users, operation statistical data of a second group of users including the second user, the operation statistical data of the second user comprising (i) identifiers of a plurality of pieces of advertisement and (ii) an operation weight of each of the plurality of pieces of advertisement based on corresponding commenting operations and/or interactions by one or more users within the first group of users that are direct , further comprising:
determining, according to the log data, the one or more users within the first group of users comprised in the social relationship chain of the second user, an advertisement corresponding to each user of the one or more users, and a corresponding operation corresponding to the user; 
on the determined advertisement,
determining each operation performed on the advertisement and each user of the one or more users performing the operation; 
for each operation, calculating a sub weight of the operation according to a popularity coefficient of the user performing the operation in the social relationship chain of the second user; and 
calculating an operation weight of the determined advertisement according to a preset priority of the operation and the calculated sub weight of the operation; 
receiving an advertisement obtaining request from the third user at a terminal; and
when the third user is one of the second group of users, selecting at least one piece of advertisement from the operation statistical data of 

Claim 13 is cancelled.

Claim 14 is cancelled.

Claim 20 is amended as follows;

20.	A non-transitory computer readable storage medium storing a plurality of instructions configured for execution by one or more processors of a computer server, which is communicatively connected to a plurality of terminals corresponding to a plurality of users including a first user, a second user and a third user, the plurality of instructions, when executed by the one or more processors, causing the computer server to perform the following operations: 	
receiving, at the computer server, at least one media information operation message, which indicates an operation performed by the first user on a piece of advertisement, the operation comprises a commenting operation and/or interactions with an interactive control of an application client for the piece of advertisement;
generating, at the computer server, log data of the plurality of users, including determining the first user and the piece of advertisement corresponding to the at least one media information operation message, and the operation performed by the first user, the log data comprising a sequence number of the at least one media information operation message, an identifier of the first user, an identifier of the advertisement, and an identifier of the operation performed by the first user;
obtaining, at the computer server, a social relationship of a first group of users including the first user comprised in the log data to identify the second user that is a direct 
collecting, at the computer server and from the log data associated with the first group of users, operation statistical data of a second group of users including the second user, the operation statistical data of the second user comprising (i) identifiers of a plurality of pieces of advertisement and (ii) an operation weight of each of the plurality of pieces of advertisement based on corresponding commenting operations and/or interactions by one or more users within the first group of users that are direct , further comprising:
determining, according to the log data, the one or more users within the first group of users comprised in the social relationship chain of the second user, an advertisement corresponding to each user of the one or more users, and a corresponding operation corresponding to the user; 
on the determined advertisement,
determining each operation performed on the advertisement and each user of the one or more users performing the operation; 
for each operation, calculating a sub weight of the operation according to a popularity coefficient of the user performing the operation in the social relationship chain of the second user; and 
calculating an operation weight of the determined advertisement according to a preset priority of the operation and the calculated sub weight of the operation; 
receiving an advertisement obtaining request from the third user at a terminal; and
when the third user is one of the second group of users, selecting at least one piece of advertisement from the operation statistical data of the third user, and pushing the at least one piece of advertisement to the terminal of the third user.

 
Allowable Subject Matter

Claims 1, 2, 5-12, and 15-20 are allowed.  
Novelty over prior art.
The following is an examiner's statement of reasons for allowance: The independent claims of the present invention recite a method, system, and non-transitory computer readable storage medium for sending and receiving data and processing data to select media information (targeted content).  The targeted content is for a third user based upon a second user in the same group as the third user, but then based upon the interactions of a first user and other direct contacts with the second user.    


Heddleston (US Patent Application Publication No. 2014/0237467 A1 – Hereinafter Heddleston), teaches content as an advertisement in a social network and interacting with the advertisement. 
Chunilal et al. (US Patent Application Publication No. 2011/0154220 A1 – Hereinafter Chunilal) teaches sorting, ranking, and selecting content.  

The prior art teaches the general concept of the claims but does not explicitly teach targeted content for a third user based upon a second user in the same group as the third user, but then based upon the interactions of a first user and other direct contacts with the second user.  Regardless, the combination of concepts is unique and the argument that it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill at the time of the invention.  Therefore the claims are found to be allowable over the prior art of record.

Subject Matter Eligible under 35 USC § 101.  
The independent claims of the present invention recite a method, system, and non-transitory computer readable storage medium for sending and receiving data and processing data to select media information (targeted content).  The targeted content is 
Some claim limitations relate to an abstract idea under Step 2A of the eligibility analysis.  Sending and receiving data and processing data to select media information (targeted content) but the combination of steps is an ordered combination of steps that integrates the invention into a practical application.  Hence the claims are Patent Eligible under 35 USC § 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681